Citation Nr: 1123735	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He died in January 2004, and the appellant is his surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2005, the appellant testified before a hearing officer at the RO.  A transcript of the hearing has been associated with the claims file.  

The appellant was scheduled to testify in a Board hearing in Washington, DC.  However, in a February 2008 correspondence, her representative informed the Board that she no longer wished to have a hearing.  Thus, her request for a hearing before a member of the Board is considered withdrawn.  See 38 C.F.R. § 20.704 (2010).  

In April 2008, the Board remanded this matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

In the April 2008 remand, the Board referred an additional matter to the RO.  Specifically, the Board observed that an October 22, 2007 statement of the case (SOC) addressed the issue of entitlement to compensation for the cause of the Veteran's death under 38 U.S.C. § 1151.  The Board noted that it was unclear whether a VA Form 646 filed on the same day was intended to be a substantive appeal.  Accordingly, the Board referred to the attention of the RO the question of whether the Form 646 constitutes a timely filed and adequate substantive appeal to the § 1151 issue.  See 38 C.F.R. §§ 20.202, 20.302 (2010).  Upon remand in April 2008, however, the RO took no further action on the matter.  Thus, it is once more referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in April 2008.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain a medical opinion addressing all of the risk factors for hepatitis C identified by the Veteran and the appellant, to include his claimed in-service exposures as a medic.  The Board also found that a medical opinion was necessary to address whether the Veteran's service-connected undifferentiated somatoform disorder aggravated his hepatitis C and/or contributed to his death.

Upon remand, a VA medical opinion was obtained in March 2010.  The VA examiner provided a very brief opinion addressing the likelihood that the Veteran's hepatitis C may be related to his service, to include his duties as a medic.  The examiner did not provide a rationale why risk factors other than medical duties were more likely than not responsible for the infection in the Veteran's specific case.  The VA examiner also did not address the question of whether the Veteran's service-connected undifferentiated somatoform disorder aggravated (permanently worsened beyond the normal progress of the disorder) his hepatitis C and/or contributed to his death.  Accordingly, the March 2010 VA examination opinion does not substantially comply with the Board's April 2008 remand instructions.  

In addition, the Board directed the AMC/RO to obtain terminal records from University Hospital and all VA records from the East Orange VA Medical Center not previously of record.  The Board explained with the regard to the VA treatment records that although the appellant had submitted copies of some records, the copies she submitted were missing pages and were not otherwise complete.  

Upon remand, the RO obtained VA records from East Orange VA Medical Center for the period from February 2003 to December 2003.  The Board points out, however, that these records do not constitute all VA records not previously of record.  Of note, the appellant previously submitted VA records from as early as October 2000.  Thus, there still remain outstanding VA treatment records.  Also, the RO took no action to attempt to obtain the missing terminal records from University Hospital.  Accordingly, there was not substantial compliance with the Board's April 2008 remand instructions.  

The issues of entitlement to accrued benefits and Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 must also be remanded.  

With regard to the claim of entitlement to accrued benefits, the Board notes that the outstanding VA treatment records were constructively of record at the time of the Veteran's death.  Therefore, those records must be considered in deciding that claim.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d); Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 358-59 (1993).  Thus, the claim must be remanded.  

The issue of entitlement to DEA is intertwined with the remanded claim of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  A decision by the Board on the appellant's DEA claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. After the appellant has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the appellant, if not already associated with the claims file, to particularly include terminal records from University Hospital.  Unless an initial request for the records indicates that the records do not exist or that a follow-up request for the records would be futile, at least one follow-up request must be made.  If the AMC/RO receives information showing that subsequent requests to University Hospital or another records custodian could result in obtaining the records, then an initial request must be made to the new source or an additional request to the original source, and, if the records are not received, at least one follow-up request must be made.

The RO should also obtain all of the Veteran's VA treatment records from the East Orange VAMC not previously of record, to include those prior to September 2001.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran's claims file to be reviewed by a VA physician(s) with appropriate expertise other than the VA examiner who previously reviewed the matter in August 2010 and March 2010.  The entire claims file, including a copy of this remand, must be made available to the physician(s) for review.  

Accordingly, the physician is asked to review the pertinent evidence, including the lay evidence.  Then, based on the record review, the physician is asked to address the following: 

(a)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hepatitis C was either (1) causally related to the circumstances of his active service, to include his duties as a medic, which he described as involving drawing blood, starting IVs, assisting in spinal taps, treating patients with rashes and other diseases, assisting in amputations, assisting in live births, treating the injured and dealing with various bodily fluids, or (2)) whether his hepatitis C is more likely than not to have resulted from IV drug use or sexual contact or other non-service causes.  

(b)  If the physician determines that the Veteran's hepatitis C is less likely than not related to his service, the physician is request to provide an opinion as to whether the Veteran's service-connected undifferentiated somatoform disorder either (1) aggravated (i.e., permanently worsened beyond the natural progression of the disease) his hepatitis C, or (2) either contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  In making these determinations, the VA physician is asked to address the VA treatment records indicating that medication for hepatitis C was delayed due to treatment for a psychiatric condition.  

The physician(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the physician(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claims file, including the in-service and post-service medical records, and the lay assertions.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


